CONE and WARD, Circuit judges
('concurring'). We concur in the result and generally in the opinion of Judge NOYES.
[3] The opinion does not, however, make entirely clear our views upon a single point. We think that some evidence must he presented to justify a judgment of deportation and that conclusions of law must haive some facts upon which to rest. The immigrant may, in a sense, *542have a fair hearing although the conclusions drawn by the executive lofficers be wholly unsupported by proof. The findings of these officials are practically conclusive upon questions of fact, but we think they may commit errors of law which will justify a discharge upon habeajs corpus.